DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 has been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
Claims 1-3, 5, 7-8, 13-14, 16-17, 21-23, and 25-26 are pending.  
Claims 5, 13-14 and 16-17 have been withdrawn.
Claims 4, 6, 9-12, 15, 18-20 and 24 have been canceled.
Claims 21-22 have been amended.
No new claims have been added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 7, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Askins et al (US 2014/0083861 A1) in view of Wu et al. “Effect of minor silver addition on microstructure and properties of Al-8Zn-1.Cu-1.3Mg-0.1Zr alloys”.
Regarding claims 1, 2, 7, and 26, Askins teaches a sulfuric acid  anodized aluminum alloy product (anodic oxide layer overlaying the alloy substrate) for use in electronic products facades (electronic device enclosure) (abstract [0002] and [0033]) teaches the importance of visual appearance. Askins teaches a 7xxx aluminum alloy with a content of 4-12 weight% Zn. Askins teaches the anodized surface as having b* values of less than 1 and in particular -0.65 (Table 1). 
Askins does not teach silver in the amount of greater than 0 weight % and less than 0.1 weight % as in claim 1 or between 0.02 weight% and 0.05 weight% (as in claim 26) as a micro-alloying element or the anodic oxide layer with a thickness uniformity of within 5% between grains of {111} surface orientation and grains having other surface orientations of claim 7. 
However, Askins undergoes the same anodization as disclosed and results in a b* value of no greater than 1 as claimed.  Additionally, the goal of Askins is to provide a less yellow appearance [0056]. Wu teaches the addition of silver as an alloying element to a 7xxx (7000) series Al alloy for the purpose of grain refinement and further teaches it 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add silver in an amount of greater than 0 weight % but less than 0.1 weight % as an alloying element in order to promote grain refinement without decreasing the tensile strength of the alloy and to optimize the weight % silver to overlapping the instant claimed range between 0.02 weight % and  0.05 weight % as an alloying element in order to optimize a balance between grain refinement influenced mechanical properties and tensile strength of the alloy for a particular application.  
Since the composition and process are substantially the same as claimed they would be expected to necessarily result in the instant anodic oxide layer with a thickness uniformity of within 5% between grains of {111} surface orientation and other surface orientations absent any evidence to the contrary.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 
Regarding claims 21, 23 and 25, Askins teaches a sulfuric acid  anodized aluminum alloy product (anodic oxide layer overlaying the alloy substrate) for use in electronic products facades (electronic device enclosure) (abstract [0002] and [0033]) teaches the importance of visual appearance. Askins teaches a 7xxx aluminum alloy with a content of 4-12 weight% Zn. Askins teaches the anodized surface as having b* values of less than 1 and in particular -0.65 (Table 1). 
Askins does not expressly teach about 5.5 weight% elemental zinc and does not teach silver in the amount of greater than 1 weight % and less than 0.05 weight % as a micro-alloying element or an interface separating the substrate from the anodic oxide layer or the adhesion strength between the aluminum alloy substrate and the anodic oxide layer as measured by a 5 x 5 array of 10 kg Vickers indentations spaced 350 micrometers apart and as viewed by  electron microscope imaging is less than 10 detached regions of the anodic oxide layer of claim 25.
However, the composition of Askins with a Cu content (micro-alloying element) of 0-3 has a weight % overlapping the instant claimed weight % of greater than 0 weight % and less than 0.01 weight %.  Askins teaches a Zn content of 4-12 weight % overlapping the instant claimed Zn weight % of about 5.5 weight percent.  Askins undergoes the same anodization as disclosed and results in a b* value of no greater than 1 as claimed and the goal of Askins is to provide a less yellow appearance [0056]. Additionally, Wu teaches the addition of silver as an alloying element to a 7xxx (7000) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a weight% of Zn and a weight% of Cu overlapping the instant claimed weight percentages and when anodized providing in a b* of no greater than 1 as explicitly taught by Askins particularly since the goal of Askins is to provide a less yellow appearance.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add silver in an amount of greater than 0 weight % but less than 0.1 weight % and to optimize the weight % silver to overlapping the instant claimed range of less than 0.05 weight % as an alloying element in order to optimize a balance between grain refinement influenced mechanical properties and tensile strength of the alloy for a particular application. Since the composition and process are substantially the same as claimed they would be expected to necessarily result in the instant claimed interface separating the aluminum alloy substrate from the anodic oxide layer, and the adhesion strength between the aluminum alloy substrate and the anodic oxide layer as measured by a 5 x 5 array of 10 kg Vickers indentations spaced 350 micrometers apart and as viewed by  electron microscope imaging is less than 10 detached regions of the anodic oxide layer as claimed in claim 25. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  The courts have held that 
Regarding claims 3 and 22, Askins in view of Wu teaches all of the limitations of claims 1 and 21 as set forth above. 
Askins in view of Wu does not expressly teach the thickness of the anodic oxide layer as at least 10 µm or greater.
However, Askins teaches the thickness of the anodic oxide layer as from 0.07 to 1.0 mil (1.78 – 25.4µm) [0033] overlapping the instant claimed thickness range.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of (1.78 – 25.4µm) [0033] overlapping the instant claimed thickness range of at least 10 µm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Askins et al (US 2014/0083861 A1) in view of Wu et al. “Effect of minor silver addition on microstructure and properties of Al-8Zn-1.Cu-1.3Mg-0.1Zr alloys” as evidenced by Davis “Aluminum and Aluminum Alloys”.
Regarding claim 8, Askins in view of Wu teaches all of the limitations of claim 8 as set forth above.
Askins in view of Wu does not expressly teach the aluminum alloy substrate comprising at least one of vanadium, germanium, cobalt, antimony, tellurium, osmium, selenium, iridium, rhodium, palladium, or gold as an additional microalloying element.
However, the alloy of Askins in view of Wu would indeed inherently also contain trace amounts of elements of at least Antimony (Sb) as evidenced by Davis (p 21 of 66).
Claim 26 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Askins et al (US 2014/0083861 A1) in view of Wu et al. “Effect of minor silver addition on microstructure and properties of Al-8Zn-1.Cu-1.3Mg-0.1Zr alloys” further in view of Le Baron (US 2,381,219).
Askins in view of Wu teaches all of the limitations of claim 8 as set forth above.
Askins in view of Wu does not expressly teach silver in the amount of between 0.02 weight % and 0.05 weight % as a micro-alloying element.
However, Wu teaches the addition of silver as an alloying element to a 7xxx (7000) series Al alloy for the purpose of grain refinement and further teaches that the tensile strength of the alloys increases with the addition below 0.1 weight % but decreases sharply when the content of silver is more than 0.1 weight % (Introduction). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use between 0.01 and 0.1 weight % overlapping the instant claimed range of between 0.02 weight % and 0.02 weight % silver provide additional tensile strength. 

Claims 21-23 and 25 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Askins et al (US 2014/0083861 A1) in view of Wu et al. “Effect of minor silver addition on microstructure and properties of Al-8Zn-1.Cu-1.3Mg-0.1Zr alloys” further in view of Le Baron (US 2,381,219).

Regarding claims 21, 23 and 25, Askins teaches a sulfuric acid  anodized aluminum alloy product (anodic oxide layer overlaying the alloy substrate) for use in electronic products facades (electronic device enclosure) (abstract [0002] and [0033]) teaches the importance of visual appearance. Askins teaches a 7xxx aluminum alloy with a content of 4-12 weight% Zn. Askins teaches the anodized surface as having b* values of less than 1 and in particular -0.65 (Table 1). 
Askins does not expressly teach about 5.5 weight% elemental zinc and does not teach silver in the amount of less than 0.05 weight % as a micro-alloying element or an interface separating the substrate from the anodic oxide layer or the adhesion strength between the aluminum alloy substrate and the anodic oxide layer as measured by a 5 x 5 array of 10 kg Vickers indentations spaced 350 micrometers apart and as viewed by  
However, the composition of Askins with a Cu content (micro-alloying element) of 0-3 has a weight % overlapping the instant claimed weight % of greater than 0 weight % and less than 0.01 weight %.  Askins teaches a Zn content of 4-12 weight % overlapping the instant claimed Zn weight % of about 5.5 weight percent.  Askins undergoes the same anodization as disclosed and results in a b* value of no greater than 1 as claimed and the goal of Askins is to provide a less yellow appearance [0056]. Additionally, Wu teaches the addition of silver as an alloying element to a 7xxx (7000) series Al alloy for the purpose of grain refinement and further teaches it is known that the tensile strength of the alloys decreases sharply when the content of silver is more than 0.1 weight % (Introduction). Le Baron confirms Wu and teaches additions of silver as low as 0.01 weight % serve to improve tensile strength of aluminum alloys (p1, col 2 lines 29-32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a weight% of Zn and a weight% of Cu overlapping the instant claimed weight percentages and when anodized providing a b* of no greater than 1 as explicitly taught by Askins particularly since the goal of Askins is to provide a less yellow appearance.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add silver in an amount of greater than 0 weight % but less than 0.1 weight % and as low as 0.01 weight % to optimize the weight % silver as an alloying element in order to optimize a balance between grain refinement influenced mechanical  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).  Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 22
Askins in view of Wu does not expressly teach the thickness of the anodic oxide layer as at least 10 µm or greater.
However, Askins teaches the thickness of the anodic oxide layer as from 0.07 to 1.0 mil (1.78 – 25.4µm) [0033] overlapping the instant claimed thickness range.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of (1.78 – 25.4µm) [0033] overlapping the instant claimed thickness range of at least 10 µm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Response to Arguments
Applicant's amendments and arguments, filed 1/26/2021, have been fully considered. Applicant’s amendments and arguments with respect to rejection of all claims under 35 U.S.C 103 have been carefully considered but are not convincing.
Applicant argues that reliance on the Wu reference is improper.  Applicant argues that Wu's disclosure limits any reasonable expectation of success for a person having ordinary skill in the art because Wu discloses that the addition of silver to an alloy that was found to decrease the corrosion resistance of the alloy.  Conversely, the present application discloses added micro-alloying elements which were found to sufficiently inhibit zinc enrichment without negatively altering the other alloy properties, such as, corrosion resistance.  Applicant further argues that Wu teaches the use of only 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riojas (US 5,135,713) Teaches a 7000 series aluminum alloy comprising Ag in the range of 0.05 to 1 wt.% and in the range of 0.01 to 0.5 wt.% having improved strength and toughness characteristics Abstract and Col 2 lines 5-14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784